Citation Nr: 1105246	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  08-28 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Bobbie C. Smith, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran had active service from May 1964 to August 1987.  He 
died in April 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Jackson, 
Mississippi.

In September 2010, the appellant testified at a Travel Board 
hearing before the undersigned.  A transcript of that hearing is 
also associated with the claims folder.

As reflected in the September 2010 hearing transcript, the 
appellant has designated an attorney who is not accredited to 
represent claimants before VA to represent her in this appeal.  
In this case, although the representative may be an unaccredited 
attorney, he is authorized to represent the appellant on a one-
time only basis pursuant to 38 C.F.R. § 14.630; the proper 
documentation is of record in accordance with this regulation.

The Board notes that, in 2010, the appellant submitted to the 
Board additional evidence for consideration in connection with 
the claim on appeal.  In a September 2010 statement as well as 
during her September 2010 hearing, the appellant submitted a 
waiver of RO jurisdiction of such evidence.  The Board accepts 
this evidence for inclusion in the record on appeal.  38 C.F.R. § 
20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran died in April 2007.  The Veteran's death 
certificate listed the immediate cause of his death as carcinoma 
of the pancreas.

2.  At the time of the Veteran's death, service connection was 
established for bilateral tinea pedis (rated as 10 percent 
disabling), status post arthroplasty of the right fifth toe 
(rated as 0 percent disabling), status post arthroplasty of the 
left fifth toe (rated as 0 percent disabling), and status post 
appendectomy (rated as 0 percent disabling).  

3.  Competent and persuasive evidence of record indicates that 
the Veteran's  carcinoma of the pancreas began many years after 
service, was not the result of service or any incident of service 
(to include Agent Orange exposure during service in the Republic 
of Vietnam), and was not shown to be secondary to any of his 
service-connected disabilities.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause 
or contribute to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1310 (West 2002 and Supp. 2010); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a), 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

In the context of a claim for DIC benefits, § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

The VCAA duty to notify was satisfied by way of letters sent to 
the appellant by the RO in June 2007, May 2008, and April 2010 
that addressed all notice elements.  These letters informed her 
of what evidence was required to substantiate the claim and of 
her and VA's respective duties for obtaining evidence.  In light 
of the denial of the appellant's claim, no disability rating or 
effective date will be assigned, so there can be no possibility 
of any prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As indicated above, certain VCAA notice was provided after the 
initial unfavorable AOJ decision.  However, the Federal Circuit 
Court and Veterans Claims Court have since further clarified that 
VA can provide additional necessary notice subsequent to the 
initial AOJ adjudication, and then go back and readjudicate the 
claim, such that the essential fairness of the adjudication - as 
a whole, is unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that 
a SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the May 
2008 notice was provided to the Veteran, the claim was 
readjudicated in a July 2008 SOC and a December 2009 SSOC. 

Under the circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content.  Therefore, adequate notice was provided to the 
appellant prior to the transfer and certification of her case to 
the Board that complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a claimant in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination or opinion when necessary.  
38 U.S.C.A. § 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159 
(2010).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

First, the RO has obtained service treatment records, service 
personnel records, records from the Social Security 
Administration (SSA), and all relevant VA treatment records.  The 
appellant submitted written statements discussing her 
contentions, VA and private treatment records, the Veteran's 
death certificate, copies of service personnel records, and 
multiple internet articles.

The appellant was also provided an opportunity to set forth her 
contentions before the undersigned during the Travel Board 
hearing in September 2010.  In Bryant v. Shinseki, the U. S. 
Court of Appeals for Veterans Claims recently held that 38 C.F.R. 
§ 3.103(c)(2) requires that the RO Decision Review Officer or 
Veterans Law Judge who chairs a hearing to fulfill two duties: 
(1) the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the September 2010 hearing, the undersigned Acting 
Veterans Law Judge enumerated the issue on appeal.  See Hearing 
Transcript (T.) at p. 4.  Also, information was solicited 
regarding any causal connection between the Veteran's cause of 
death and events during service.  T. at p. 5-10.  Therefore, not 
only were the issues "explained . . . in terms of the scope of 
the claim for benefits," but "the outstanding issues material 
to substantiating the claim," were also fully explained. See 
Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion 
did not reveal any evidence that might be available that had not 
been submitted.  Under these circumstances, nothing gave rise to 
the possibility that evidence had been overlooked with regard to 
the appellant's claim of entitlement to service connection for 
the Veteran's cause of death.  As such, the Board finds that, 
consistent with Bryant, the undersigned complied with the duties 
set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed 
to adjudicate the claim based on the current record.

The Board acknowledges that a VA medical opinion was not obtained 
with regard to the issue of entitlement to service connection for 
the Veteran's cause of death, but for the reasons discussed 
below, the Board has concluded that the duty to provide an 
examination has not been triggered.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a claim for benefits, there are four factors for 
consideration: (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In deciding to remand the 
issue for a medical nexus opinion, the Board notes that the 
Federal Circuit, in a recent decision, upheld the determination 
that a VA medical examination is not required as a matter of 
course in virtually every veteran's disability case involving a 
nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) 
(distinguishing cases where only a conclusory generalized 
statement is provided by the veteran, in which case an 
examination may not be required).  

The Board concludes a medical opinion is not needed in this case 
because the only evidence that the Veteran's cause of death may 
have been associated with his service is the appellant's lay 
statements and generalized information from internet research 
materials.  However, the internet research has been superseded by 
more recent medical studies, and the appellant is not medically 
qualified to link the Veteran's pancreatic cancer to his military 
service.  As such, the evidence advanced by the appellant is 
insufficient to trigger VA's duty to provide a medical opinion.  
While the Veteran had a long and distinguished military career, 
as discussed below, he was not diagnosed with pancreatic cancer 
for a number of years after service and no medical evidence even 
suggesting a link between the Veteran's pancreatic cancer and 
events during active service, including herbicide exposure has 
been submitted.  See also Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability and 
his military service").  

As such, a VA examination with a medical opinion is not required.

The available records and medical evidence have been obtained in 
order to make a fair and adequate determination on this claim; 
and a remand for additional development is therefore not 
warranted.  Significantly, neither the appellant, nor her 
representative, has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

When any veteran dies after December 31, 1956, from a service-
connected or compensable disability, VA will pay dependency and 
indemnity compensation to such veteran's surviving spouse, 
children, and parents.  38 U.S.C.A. § 1310 (West 2002).  In a 
claim where service connection was not established for the fatal 
disability prior to the death of the veteran, the initial inquiry 
is to determine whether the fatal disorder had been incurred in 
or aggravated by service.  The Board must determine whether the 
fatal disorder should have been service-connected.  38 C.F.R. § 
3.312 (2010).

A service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b) (2010).  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002 and Supp. 2010).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002 and Supp. 2010); 38 
C.F.R. § 3.303(d) (2010).  

For certain chronic disorders, such as malignant tumors, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 and Supp. 
2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Additionally, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the period 
from January 9, 1952, to May 7, 1975, is presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. §§ 
3.307(a)(6), 3.313 (2010).  

However, pancreatic cancer is not a disease that VA has 
recognized as being presumptively associated with herbicide 
exposure.  In fact, VA published, in the Federal Register, notice 
of diseases that have specifically been determined not to be 
associated with exposure to herbicide agents.  The Secretary of 
Veterans Affairs has determined that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam Era is not warranted for the 
following conditions: Gastrointestinal tract tumors (including 
stomach, colon, rectal, and pancreatic cancers).  See Notice, 68 
Fed. Reg. 27630-27641 (May 20, 2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is not 
included as a presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that the 
disease was in fact "incurred" during the service.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Federal Circuit also has rejected the view that competent 
medical evidence is required when the determinative issue in a 
claim for benefits involves either medical etiology or a medical 
diagnosis.  The Federal Circuit determined that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Additionally, the Federal Circuit held that 
lay evidence may also be competent to establish medical etiology 
or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 
3.159(a).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event. However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The appellant contends that pancreatic cancer, the immediate 
cause of death for her husband, either began during or was 
otherwise caused by his military service.  More specifically, she 
believes that herbicide exposure during active service in Vietnam 
caused the Veteran to develop pancreatic cancer many years after 
service.

Service treatment records are void of any complaints, treatment, 
or diagnosis of pancreatic cancer in service; and there is no 
allegation that the Veteran's pancreatic cancer actually began 
during service.  Service personnel records detailed that the 
Veteran was stationed in Vietnam from February 1969 to October 
1969. 

Post-service private and VA treatment notes dated from 2003 to 
2007 revealed that the Veteran received chemotherapy as well as 
radiation therapy and listed diagnoses of Stage IIA pancreatic 
cancer, noninsulin dependent diabetes related to pancreatic 
cancer, and metastatic pancreatic carcinoma with solitary liver 
metastases.  Records received from SSA in 2004 show that the 
Veteran was awarded benefits based on a primary diagnosis of 
malignant neoplasm of the pancreas.  

Medical treatise evidence associated with the claims file in 2005 
from the National Institutes of Health, National Cancer Institute 
noted that some studies suggested that occupational exposure to 
certain chemicals may increase the risk of pancreatic cancer.    

The Veteran died in April 2007.  His death certificate listed the 
immediate cause of his death as carcinoma of the pancreas.  At 
the time of the Veteran's death, service connection was 
established for bilateral tinea pedis (rated as 10 percent 
disabling), status post arthroplasty of the right fifth toe 
(rated as 0 percent disabling), status post arthroplasty of the 
left fifth toe (rated as 0 percent disabling), and status post 
appendectomy (rated as 0 percent disabling).  

In written statements of record as well as during her September 
2010 hearing, the appellant asserted that herbicide exposure 
during active service in Vietnam caused the Veteran to develop 
pancreatic cancer and diabetes.  She also submitted a copy of 
pending legislation pertaining to the presumption of service 
connection for certain cancers associated with exposure to 
herbicides during the Vietnam Era as well as a May 1990 
classified report from a VA Special Assistant to the VA Secretary 
on the association between adverse health effects and exposure to 
Agent Orange. 

Based on the Veteran's active service in Vietnam in 1969, the 
Board presumes that he was exposed to herbicides.  However, as 
noted above, pancreatic cancer is not a condition enumerated 
under 38 C.F.R. § 3.309(e).  The Board is cognizant that the 
appellant submitted a copy of pending legislation which, if 
enacted, would amend the statute that covers the presumption of 
service connection for certain cancers associated with exposure 
to herbicides during the Vietnam Era (adding cancers of any 
tissues through the opening the gastrointestinal tract to the 
end, including pancreatic tissues).  See proposed Thomas G. 
Schubert Agent Orange Fairness Act (2009 CONG US HR 3491, 111th 
CONGRESS, Introduced in House, July 31, 2009).  However, that 
legislation was referred to the Subcommittee on Disability 
Assistance and Memorial Affairs, has not been enacted, and is 
unfortunately not applicable to the current appeal.  See Bill 
Summary & Status, http://thomas.loc.gov/cgi-
bin/bdquery/z?d111:h.r.03491:.

The appellant is therefore not entitled to a presumption that the 
Veteran's cause of death is due to herbicide exposure.  
Consequently, the record must show evidence establishing a 
connection between active service, to include the presumed 
exposure to herbicides in Vietnam, and the Veteran's development 
of the fatal disability of carcinoma of the pancreas.  The 
regulations governing presumptive service connection for Agent 
Orange do not preclude a veteran or the appellant from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (1994).

Accordingly, the Board will proceed to evaluate the appellant's 
claim for entitlement to service connection for the Veteran's 
cause of death under the provisions governing direct service 
connection, 38 U.S.C.A. § 1110 (West 2002 & Supp. 2010) and 38 
C.F.R. § 3.303 (2010), including consideration of whether the 
Veteran's pancreatic cancer has been linked to his presumed Agent 
Orange exposure.

In this case, evidence of record does not show that the Veteran 
actually had carcinoma of the pancreas during active service, as 
the medical evidence of record reveals that he was first shown to 
have carcinoma of the pancreas over 15 years after separation 
from service and it cannot be presumed to have been incurred 
during service.  The Board also notes that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  In addition, no objective medical evidence has 
been submitted by the appellant that even suggests that the 
Veteran's carcinoma of the pancreas, as noted on his official 
death certificate, is linked to his period of active military 
service, including Agent Orange exposure during service in the 
Republic of Vietnam.

The Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discussed generic relationships with a degree of 
certainty such that, under the facts of a specific case, there is 
at least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  Sacks v. 
West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. 
App. 509 (1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a plausible 
causality of nexus); Mattern v. West, 12 Vet. App. 222, 228 
(1999).  

Here, the internet research materials associated with the file 
contained a report from the National Institutes of Health and a 
May 1990 classified report presented by a VA Special Assistant 
(identified as Admiral E. R. Z) to the VA Secretary on the 
association between adverse health effects and exposure to Agent 
Orange.  That report contained a notation by the VA Special 
Assistant that he was comfortable in concluding that it was at 
least as likely as not that pancreatic cancer is service-
connected or caused in humans by exposure to 
Tetrachlorodibenzodioxin (TCDD).  However, the Board finds that 
this evidence is general in nature, does not specifically relate 
to the facts and circumstances surrounding this particular case, 
and was not accompanied by the opinion of any medical expert.  

Furthermore, in 2003, based on a review of medical studies 
conducted by the National Academy of Sciences, VA concluded that 
the credible evidence against an association between herbicide 
exposure and gastrointestinal tract cancer, such as pancreatic 
cancer, outweighed the credible evidence for such an association, 
and determined that a positive association did not exist.  See 
Notice, 68 Fed. Reg. 27630-27641 (May 20, 2003).

This conclusion was reached more than a decade after the study 
submitted by the appellant, and because it had the benefit of 
more than a decade of medical research, it is found to have 
greater probative value.  In effect the more recent studies have 
superseded the evidence and derivative conclusions submitted by 
the appellant.  

Thus, the Board accords no probative value to the reports 
submitted by the appellant and finds them to be insufficient to 
show that the Veteran's cause of death was casually related to 
events during his active service, including presumed herbicide 
exposure.

The Board must also analyze the credibility and probative value 
of the evidence, account for the evidence that it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

The Federal Circuit recently held in Colantonio v. Shinseki, 606 
F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 
1274, 1278 (2010) that the Board errs when it suggests that lay 
evidence can never be sufficient to satisfy the requirement of 38 
U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military 
service and a claimed condition. 

In this case, however, the appellant is not competent to provide 
testimony regarding the etiology of the Veteran's carcinoma of 
the pancreas.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at 
n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer.").  Because cancer is not diagnosed by unique and 
readily identifiable features, it does not involve a simple 
identification that a layperson is competent to make.  Therefore, 
the appellant's unsubstantiated statements regarding the claimed 
etiology of the Veteran's pancreatic cancer are found to lack 
competency.

Although the Board is sympathetic to the appellant's assertions, 
fully understands her position, and by no means wishes to 
minimize the expansive and decorated period of service the 
Veteran provided, the claim for service connection for the 
Veteran's cause of death must be denied as the evidence simply 
does not establish either on a direct or presumptive basis that 
the Veteran's pancreatic cancer was caused by his military 
service.  In arriving at the decision to deny the claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to service connection for the Veteran's cause of 
death is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


